 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10    KEVIN JAMES O’BRYAN,                               Case No. 1:18-cv-01299 EPG

11                       Plaintiff,                      FINAL JUDGMENT AND ORDER
                                                         REGARDING PLAINTIFF’S SOCIAL
12            v.                                         SECURITY COMPLAINT
13    COMMISSIONER OF SOCIAL
      SECURITY,
14
                         Defendant.
15
16
17           This matter is before the Court on Plaintiff’s complaint for judicial review of an

18   unfavorable decision by the Commissioner of the Social Security Administration regarding his

19   application for Disability Insurance Benefits and Supplemental Security Income. The parties have

20   consented to entry of final judgment by the United States Magistrate Judge under the provisions

21   of 28 U.S.C. § 636(c) with any appeal to the Court of Appeals for the Ninth Circuit.

22           The Court, having reviewed the record, administrative transcript, the briefs of the parties,

23   and the applicable law, finds as follows:

24           Plaintiff challenges the decision of the Administrative Law Judge (“ALJ”) on the ground

25   that she failed to address relevant information from a third party. Specifically, Plaintiff’s wife,

26   Tiffany O’Bryan, completed a third-party function adult report on January 12, 2017,

27   (Administrative Record (“A.R.”), 252-259) and also submitted a letter dated April 23, 2018 (A.R.

28   320).



                                                        1
 1           Any person who gives testimony about a claimant's impairments can qualify as a lay
 2   witness. SSR 06-03p, 2006 WL 2329939, at *2. Lay witness testimony about a claimant's
 3   symptoms is competent evidence that the ALJ must consider unless she “expressly determines to
 4   disregard such testimony and gives reasons germane to each witness for doing so.” Lewis v. Apfel,
 5   236 F.3d 503, 511 (9th Cir. 2001). The ALJ's reasons for rejecting lay-witness testimony must be
 6   specific and germane. Bruce v. Astrue, 557 F.3d 113, 115 (9th Cir. 2009).
 7           Here, it is undisputed that the ALJ did not address the third-party function report or letter.
 8   The ALJ committed legal error in failing to do to.
 9           In response, the Commissioner argues that the error was harmless because the reasons
10   given for rejecting the Plaintiff’s similar testimony would apply equally to the third-party
11   statements. See Valentine v. Commissioner Social Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)
12   (“Mrs. Valentine's testimony of her husband's fatigue was similar to Valentine's own subjective
13   complaints. . . . In light of our conclusion that the ALJ provided clear and convincing reasons for
14   rejecting Valentine's own subjective complaints, and because Ms. Valentine's testimony was
15   similar to such complaints, it follows that the ALJ also gave germane reasons for rejecting her
16   testimony.”); Moose v. Berryhill, 716 Fed.Appx. 710, 711 (9th Cir. 2018) (unpublished) (“Any
17   error in evaluating the lay testimony of Ms. Crawford and in failing to discuss the testimony of
18   Ms. Beaver was harmless because Ms. Crawford and Ms. Beaver’s testimony regarding Moose’s
19   anger and inability to accept supervision were substantially similar to Moose’s own testimony,
20   and the ALJ’s reasons for rejecting Moose’s testimony regarding the limiting effects of his
21   symptoms also apply to the lay testimony.”).
22           The ALJ gave the following reasons for rejecting the subjective symptom testimony of the
23   Plaintiff:
24           As for the claimant’s statements about the intensity, persistence, and limiting
             effects of his symptoms, they are inconsistent because the record fails to document
25           any objective clinical findings establishing that the claimant was not able to
26           perform work in light of the reports of the treating and examining practitioners and
             the findings made on examination. The record reflects the claimant’s history of
27           joint disorder and obesity. He alleges an inability to work because of this
             condition (Exhibit 1F-16F). However, the weight of the objective evidence does
28



                                                        2
            not support the claimant’s claims of disabling limitations to the degree [sic].
 1
            ...
 2          Despite his alleged impairments, the claimant has engaged in a somewhat normal
 3          level of daily activity and interaction. During the psychiatric consultative
            evaluation, he stated he could prepare and cook his own meals and take care of his
 4          own hygiene without any prompts or assistance. He supervises his children
            adequately as his wife works outside the home. He appeared capable of both light
 5          and heavy-duty domestic chores without any noted limitations (Exhibit 8F/4).
 6          Some of the physical and mental abilities and social interactions required in order
            to perform these activities are the same as those necessary for obtaining and
 7          maintaining employment. The claimant’s ability to participate in such activities
            undermines the consistency of the claimant’s allegations of disabling functional
 8          limitations.
 9          ...
            Moreover, the claimant has not generally received the type of medical treatment
10
            one would expect for a totally disabled individual. Specifically, he has not had
11          operations, surgeries or hospitalizations for any of these alleged impairments,
            which suggests that the symptom may not have been as serious as has been
12          alleged. Finally, I find it noteworthy to mention that the claimant admitted that he
13          was prone to frequent absenteeism and on the average of three days per month.
            However, the absenteeism was chiefly due to personal childcare-related issues
14          (Exhibit 5F/6).
15   (A.R. 23-24).

16          With these reasons in mind, the Court has reviewed the opinions given in the third-party

17   statements. To the extent those opinions express limitations beyond those in the ALJ’s Residual

18   Function Capacity, the Court finds that the reasons given for discounting the testimony of

19   Plaintiff would apply to them as well.

20          The ALJ’s legal error in failing to address the third-party function statements was

21   therefore harmless and does not warrant reversal of the ALJ’s decision.

22          Thus, the Court finds that the decision of the Commissioner of Social Security is

23   supported by substantial evidence, and the same is hereby affirmed.
24          The Clerk of the Court is directed to close this case.
     IT IS SO ORDERED.
25
26
        Dated:       March 25, 2020                            /s/
27                                                      UNITED STATES MAGISTRATE JUDGE

28



                                                       3
